                                            District Court
                                     Eastern District of Wisconsin



 Rabbi Alexander Milchtein and
 Ester Riva Milchtein,

                                          Plaintiffs,

         v.                                             Civil Action No. 2:19-cv-01834

 Eloise Anderson, et al,

                                        Defendants.




                               Motion to Withdraw Corrine L. Youngs

       Corrine L. Youngs, counsel for Plaintiffs, respectfully moves to withdraw from representation

of Plaintiffs in the above-captioned suit. In support, Ms. Youngs states as follows:

       1. On June 26, 2020, Ms. Youngs will discontinue her employment with The Bopp Law Firm

PC.

       2. Plaintiffs has been notified of Ms. Youngs’ intention to withdraw.

       3. Plaintiffs will continue to be presented by James Bopp, Jr. and Amanda Narog.

       4. Ms. Youngs will no longer be able to offer Plaintiffs legal counsel. Please remover her name

from counsel lists and email distribution lists.




                                                    -1-


              Case 2:19-cv-01834-JPS Filed 06/26/20 Page 1 of 2 Document 40
Dated: June 26, 2020                           Respectfully submitted,

                                               /s/ Corrine L. Youngs
                                               Corrine L. Youngs
                                                cyoungs@bopplaw.com
                                               THE BOPP LAW FIRM
                                               1 South Sixth Street
                                               Terre Haute, IN 47807-3510
                                               Ph: 812/232-2434
                                               Fax: 812/234-3685
                                               Counsel for Plaintiffs




                                         -2-


            Case 2:19-cv-01834-JPS Filed 06/26/20 Page 2 of 2 Document 40
